Citation Nr: 0114436	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-10 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to service-connected low back 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from August 1998 to June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Houston, Texas.  

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991 & 
Supp. 2000), an appeal to the Board must be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished to the veteran.  
In essence, the following sequence is required: there must be 
a decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2000).

The RO informed the veteran by its October 1999 rating 
decision that the claim for service connection for bilateral 
hip dysfunction, secondary to service-connected low back 
strain, was being denied.  The veteran filed a timely notice 
of disagreement in November 1999, specifically disagreeing 
with the determination as it pertained to bilateral hip 
dysfunction.  The RO issued a statement of the case in April 
2000.  The veteran filed a timely substantive appeal in April 
2000, which expressed further disagreement with the RO's 
decision on the claim for service connection for bilateral 
hip dysfunction, secondary to service-connected low back 
strain.  This is the sole issue before the Board.  Service 
connection has been granted for chronic low back strain, 
currently rated as 10 percent disabling.


FINDINGS OF FACT

1.  The veteran was granted service connection for low back 
strain by a rating decision dated in October 1999.

2.  The veteran had complaints of left hip pain and bilateral 
hip pain while serving on active duty; no pathology was found 
and no diagnosis was made based on symptoms of hip pain 
during the veteran's active service.

3.  The evidence submitted in support of the claim does not 
establish a current disability associated with the hips, 
bilaterally.


CONCLUSION OF LAW

A bilateral hip disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110.  In order to make a 
showing of chronic disease in service, one must present a 
combination of manifestations sufficient to identify the 
disease entity with sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2000).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board must point out that the existence of disability is 
a statutory requirement quite independent of any previous law 
or case law based upon the concept of a well-grounded claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  (Emphasis in original.) See U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.")  In other words, 
the recent legislative change that eliminated the concept of 
a well-grounded claim did not in any way alter the basic 
statutory requirement that there must be a present disability 
before service connection may be granted.

The United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") held 
that a claim for service connection was "well grounded" 
when three basic elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a claim for service connection can also be satisfied under 
38 C.F.R. § 3.303(b) (2000) by (a) evidence that a condition 
was "noted" during service or an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

The Board finds that while this case law regarding a well-
grounded claim is no longer controlling for the proposition 
that the claimant must come forward initially with these 
three elements to establish a well-grounded claim, this case 
law with respect to what constitutes "competent" evidence 
to establish critical facts remains both compelling and 
controlling.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Moreover, when all the evidence is assembled, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records reveal that the veteran underwent an 
enlistment physical examination in April 1998.  The report of 
medical examination shows that the lower extremities were 
normal at that time.  The medical prescreening form, dated in 
April 1998, demonstrates that the veteran denied any problems 
with loss of movement in joints or impaired use of her legs.  
Treatment records reflect that the veteran presented with 
left hip pain several times between January 1999 and May 
1999.  No diagnosis is recorded for a January 1999 visit; the 
pertinent assessment was hip pain.  The veteran complained of 
lower back pain in March 1999 and the examiner made an 
assessment of hip dysfunction.  In April 1999 the veteran 
complained of lower back pain and left hip pain that 
increased when she moved.  The treatment records show that 
the veteran presented with stable vital signs and appeared to 
be well developed and well nourished.  She appeared alert and 
oriented X3 in no apparent distress; she ambulated with 
difficulty.  The notes also reflect that an examination was 
deferred; the veteran was instructed not to lift heavy 
objects weighing in excess of ten pounds for a period of two 
weeks, not to stand for over 30 minutes at one time and to 
rest for ten minutes between standing.

A consultation report indicates that the veteran was seen by 
Physical Therapy in April 1999.  The report reveals a medical 
history of lower back pain and left hip lower extremity pain 
for eight months.  The onset of pain was during basic combat 
training.  The pain increased with activity, during heavy 
lifting and prolonged standing, supine position; the history 
also reveals positional night pain.  The veteran denied 
specific injury.  Physical examination demonstrated the 
veteran was in no apparent distress.  Straight leg raising in 
supine and sitting position was negative.  Back pain was 
shown with Faber on the left.  There was tenderness to 
palpation and pressure of the bilateral paravertebral 
musculature.  Manual muscle test of the lower extremities was 
5/5 bilaterally.  The assessment was rule out discogenic.  
The veteran presented for a follow-up in May 1999.  Physical 
examination showed the veteran was negative for edema and 
ecchymosis.  There was tenderness to palpation or pressure at 
the bilateral anterior superior iliac spine, straight leg 
raising was positive, and "obturator" was positive.  The 
assessment was hip dysfunction. 

The veteran underwent a VA compensation and pension (C&P) 
examination in October 1999.  The examination report reveals 
a history of complaints for back, hip and wrist injury that 
began in basic training.  The history indicates the veteran's 
first injury occurred when she stepped into a hole and fell 
forward on both outstretched hands.  She was wearing a full 
load-bearing equipment/backpack at the time.  She has 
experienced severe pain in the left lumbosacral region and 
was "diagnosed" with 'hip dysfunction.'  The history 
reflects intermittent treatment with medication, physical 
profiles for duty restrictions, and personal activity 
modification for the remainder of active duty service.  The 
history indicates that the pain in her hips and lower back is 
intermittent and more precisely located at the left 
lumbosacral region with occasional radiation to the left 
lower extremity in stocking glove numbness.  Bending, lifting 
or carrying aggravated the pain.  The veteran denied having 
injections, surgery or bracing for her problem and denied any 
bowel or bladder changes.  The veteran gave birth to one 
child in 1994, prior to entering active duty.

Physical examination of the hips demonstrated no pelvic 
obliquity.  The veteran was nontender to deep palpation in 
the inguinal area of both hips.  She was nontender in the 
sciatic notches bilaterally and to the great trochanters 
bilaterally.  Active range of motion of the hips showed 
extension from zero to 30 degrees.  Flexion was zero to 125 
degrees bilaterally.  Abduction was zero to 45 degrees 
bilaterally and adduction was zero to 25 degrees bilaterally.  
Internal rotation was zero to 40 degrees; external rotation 
was zero to 60 degrees.  All hip range of motion against 
resistance was accomplished without pain.  There was no 
discomfort with logrolling maneuvers of either hip.  The 
lower back and wrists were included in the physical 
examination.  X-rays, anterior-posterior and frog leg views 
of the pelvis, were interpreted to show no significant 
abnormalities.  The diagnosis was a possible left sacroiliac 
joint dysfunction.  A bone scan was ordered to further 
clarify the nature of the back and hip discomfort.  The bone 
scan, taken approximately two weeks later, was interpreted to 
show grade II to III spondylolisthesis of L5 on S1 and 
probable left urinary bladder diverticulum.

The veteran underwent a second VA C&P examination in March 
2000.  The examination report reveals a history substantially 
the same as that in the October 1999 examination report.  
Physical examination showed the veteran ambulated with a 
normal gait and with no difficulty weight bearing.  
Examination of the hips revealed no pelvic tilt.  The veteran 
was nontender to palpation of the trochanteric areas 
bilaterally.  Range of motion, both active and passive, 
demonstrated flexion of zero to 120 degrees bilaterally, 
abduction of zero to 45 degrees bilaterally, and adduction of 
zero to 25 degrees bilaterally.  Internal rotation was zero 
to 35 degrees bilaterally; external rotation was zero to 60 
degrees bilaterally.  Range of motion elicited no discomfort 
in the hip.  There was some discomfort in the left lumbar 
paraspinals.  The lower back and the wrists were also 
physically examined.  The diagnoses involved the lower back 
and the wrists, but no disability was diagnosed in the hips.

II.  Analysis

The Board finds that the veteran's claim has been adequately 
developed pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(hereafter VCAA) (to be codified at 38 U.S.C. § 5103A).  The 
record does not indicate the existence of any service medical 
records, or any other pertinent Federal government records or 
private records, which have not already been associated with 
the claims file.  The veteran makes no such allegations of 
any pertinent outstanding records.  Therefore, the Board does 
not find that there is no outstanding, existing evidence that 
could substantiate the claim that has not already been 
obtained.  On the other hand, the VA has provided the veteran 
with two examinations.  The veteran contends in her 
substantive appeal that the first examination, performed in 
October 1999, was inadequate.  Review of the October 1999 
examination report reveals that all subjective and objective 
findings necessary for evaluation of the veteran's hip 
complaints were observed and recorded, and thus the Board 
finds that the October 1999 examination was complete and 
adequate.   The veteran was nonetheless afforded a subsequent 
examination, which also appears to be adequate and complete.  
The veteran has been advised of the evidence necessary to 
substantiate the claim and the VA obtained all such evidence.  
Since the record is complete, the requirement that the RO 
advise the veteran as to the division of responsibilities 
between VA and the veteran in developing the record is moot.  
The RO notified the veteran by letter and rating decision 
dated in October 1999, of what evidence was needed to 
substantiate her claim for service connection for bilateral 
hip disorder.  Therefore, the Board finds that the RO met and 
exceeded VA's obligations under the VCAA.

The Board has reviewed the evidence of record, and finds 
initially that it reveals no competent medical evidence of a 
current diagnosis of a hip disability.  The record reflects 
no compensable disease or disorder of the hips, either in 
service or post-service.  As noted above, under the basic 
statutory framework and the case law, it is clear that a 
fundamental element for the establishment of service 
connection is competent evidence of current "disability."  
Rabideau, supra.  The Board further finds that current 
"disability" means a disability shown by competent medical 
evidence to exist at the date of the filing of the claim for 
service connection or thereafter.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  The Court has also held that the regulatory 
definition of "disability" is the ". . . impairment of 
earning capacity resulting from such diseases or injuries and 
their residual conditions . . . ."  38 C.F.R. § 4.1 (1997); 
Hunt v. Derwinski, supra.  Under these criteria, 
"disability" of the hips for VA compensation benefit 
purposes is not shown to be present in this case as to the 
veteran's claim.  In this circumstance where the clear weight 
of the most probative evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107 (2000).

The Board further notes that while the RO did not adjudicate 
the claim on the merits, since its denial was predicated on 
the same essential flaw, i.e., no current disability, the 
Board finds that the RO's basis for denial does not 
constitute prejudicial error.  Sanchez v. Derwinski, 2 Vet. 
App. 330, 333 (error is harmless if it does not change the 
resolution of appellant's claim).  Accordingly, the Board's 
consideration of his claim at this time is not prejudicial to 
the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that to the extent, if any, the veteran's 
symptoms of hip pain derive from a service-connected low back 
disability, they would be for consideration in regard to the 
rating of the back disability, not as a separate service-
connected disability.  The RO has adjudicated the rating for 
the service-connected back disability and this issue has not 
been placed in appellate status.  The Board has considered 
whether the appellant's pleadings could be construed as a 
notice of disagreement with the rating for the back 
disability.  Since there is no objective confirmation of any 
hip disability at this time of any type, however, it is clear 
that no purpose would be served by any further development, 
regardless of the theory of jurisdiction by the Board.  See 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) ("strict 
adherence [to the law] does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.  Such adherence 
would result in the Court's unnecessarily imposing additional 
burdens on the [Board of Veterans' Appeals] and [the 
Department of Veterans Affairs] with no benefit flowing to 
the veteran.") 


ORDER

The claim for service connection for bilateral hip disorder 
is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 


